DETAILED ACTION
This office action is in response to applicant’s communication dated 1/05/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 7, and 13 are amended.  Claim 19 is cancelled.  Claims 1-18 and 20 are pending in the present application and are considered in this action.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments/Comments
103 Rejection
With respect to the Fish reference, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, albeit Fish reference does not provide disclosure on “permitting a customer to deposit cash into the customer’s bank account via a point of sale terminal at a retails store, or providing a point of sale device configured to permit a use to complete a checkout…………..as claimed by Applicant” (pg.13 of Arguments/Remarks), but Fish teaches a similar deposit mechanism in a similar field where customer makes deposit at a ATM.

The rest of the Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the a point of sale device associated with a retail store and configured to permit a user to complete a checkout transaction to purchase one or more retail items from the retail store, the point of sale device equipped with one or more processors and configured to be switched from a retail item purchase and checkout mode to a cash deposit mode, and when switched from the retail item purchase and checkout mode to the cash deposit mode.”  However, Examiner cannot find from the abovesaid support that clearly teaches how “switching from a retail item purchase and checkout mode to a cash deposit mode”.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-18 and 20 are rejected under 35 U.S.C 103 as obvious over Brennan et al. (US9836727B1; hereinafter, “Brennan”) in view of the Davis et al. (US8146805B1; hereinafter, “Davis”) in view of TANBA (US20150052054A1; hereinafter: “TANBA”), and further in view of Fish et al.  (US20080301047A1; hereinafter: “Fish”).
With respect to claims 1, 7 & 13
Brennan teaches the claim limitations of: a point of sale device associated with a retail store and configured to permit a user to complete a checkout transaction to purchase one or more retail items from the retail store, the point of sale device equipped with one or more processors and configured to be switched from a retail item purchase and checkout mode to a cash deposit mode, and when switched from the retail item purchase and checkout mode to the cash deposit mode (see fig.3 and col.7 ln49 – col.8 ln7, ln Merchant device 120 may also complete the deposit transaction and any other concurrent transaction (e.g., purchase transaction) (step 360). In some aspects, user 112 may pay the merchant to settle the amount owed for the transaction(s). For example, user 112 may (in addition to paying for any goods or services transactions) provide cash to the merchant in an amount equal to the amount being deposited through the deposit transaction. In other embodiments, user 112 may use another payment method involving, for example, a financial account product (i.e., credit card, debit card, mobile wallet, etc.) to settle the transaction(s). Merchant device 120 may notify financial service provider device 130 that the deposit transaction has been completed (e.g., funds paid to the merchant), which may complete authorization and signal financial service provider device 130 to transfer funds to the customer's financial account. Financial service provider device 130 may notify the customer that the deposit transaction was successfully completed; see also col.8 ln20-ln30, FIG. 4 is a flowchart of an exemplary process 400 by which client device 110 may initiate, and/or be used to initiate, a point of sale deposit. User 112 may initiate a point of sale deposit at any time before or during a corresponding transaction with a merchant 

receive data indicative of a card number associated with a bank-issued debit card, the debit card of a customer, the debit card being associated with a bank account at a bank that issued the bank-issued debit card (see at least col.4 line 51 and col.5 line 32, which teaches that merchant device 120 may be configured to perform financial transaction processes, such as receiving, processing, and handling purchase transactions, payment processes, etc. associated with the sale of goods and/or services provided by the associated merchant.  The financial service provider may include infrastructure and components that are configured to generate and provide financial service accounts and financial service account cards (e.g., debit cards, credit cards, etc))
receive data indicative of the amount of cash to be deposited into the account based on an amount of cash to be deposited into the bank account associated with the bank-issued debit card based on an amount of cash provided at the point of sale device (see at least col.12 line 50, teaches that merchant device 120 may receive information indicating that the customer has paid the amount owed to the merchant. For example, the customer (e.g., user 112) may pay cash to the merchant and user 122 may enter the amount paid by the customer to merchant device 120. Merchant device 120 may subsequently transmit a notification to financial service provider device 130 notifying the financial service provider that the customer has transferred the funds (e.g., cash) to the merchant for the deposit transaction (step 560)).
and facilitates a secure connection between the point of sale device, a payment network server that provides processing services for the financial transactions, and a bank server associated with the bank that issued the debit card (see col.8 ln2-ln9, Merchant device 120 and financial service provider device 

the gateway vendor server being identified based on at least some digits of the card number (see claim 12, the transaction information includes a deposit amount and an account identifier that identifies a financial service account to receive the deposit amount; see also col.9 ln54-64, client device 110 may send the received deposit information to financial service provider device 130 (step 420). For example, client device 110 may execute software instructions to send the received deposit information to financial service provider device 130 via network 140. In the embodiment in which client device 110 is a mobile device, network 140 may include a mobile network (i.e., a cellular data network). Financial service provider device 130 may be a computing device (e.g., a server) configured to receive and process (or forward the information to another computing device for processing) the deposit information.)
encrypt the data indicative of the card number associated with the bank-issued debit card to provide encrypted data indicative of the card number (see at least col.10 ln 16 to ln 26, the deposit code may be a barcode that is configured to be displayed by a display device associated with client device 110. In the embodiment in which client device 110 is a mobile device, the barcode may be displayed on a mobile device screen. The barcode may be encoded with the deposit information (e.g., the deposit token). As will be described in more detail below, merchant device 120 may read the deposit code (e.g., scan the barcode with a barcode scanner) such that the requisite deposit information may be transmitted to merchant device 120; see also col.8 ln51 to ln61, The deposit information may include details about the financial service account in which the deposit will be made, such as the financial service provider that maintains the financial service account and account identifiers (e.g., account name, type, number, etc.), details 

Brennan does not explicitly disclose, but Davis teaches:
Identifies with the point of sale device a gateway vendor server that provides connectivity to multiple endpoints for processing financial transactions (see col.3, ln44-49, the card processor 170 may collect payment data directed to the deposit and transmit payment data to a transaction collection system that may receive payment data from a distributed network in communication with a plurality of merchants to receive payment data from the plurality of merchants including the merchant 160.)
following a receipt of the payment from the customer covering the [cash deposit processing fee] assessed by the bank, route the encrypted data indicative of the card number and the data indicative of the amount of cash from the point of sale device to the gateway vendor server (See col.3 ln14-43, the merchant 160 may provide the card data along with an amount of the deposit and/or funds (or payment data pertaining to the funds) to a card processor 170 (which may be separate from the institution 102 and institution system 105 or comprised within the institution 102 or institution system 105, depending on the implementation); see also col.4 ln8 –ln15, The merchant 160 may have a merchant computing device 166 and a communications module 162. The merchant computing device 166 may be used to read card data from the deposit card 190 (e.g., by the merchant 160 swiping the deposit card 190 through a magnetic reader, smart card reader, or point of sale terminal associated with the merchant computing device 166) or the merchant 160 may enter card data into the merchant computing device 160.)
wherein the gateway vendor server routes the encrypted data indicative of the card number and the data indicative of the amount of cash to the payment network server, and wherein the payment network server routes the data indicative of the amount of cash to the bank server to deposit the amount of cash indicated by the data into the bank account at the bank associated with the debit card number  (see fig. 1 & col.3 ln44-ln51, In an implementation, the card processor 170 (gateway vendor server) may collect payment data directed to the deposit and transmit payment data to a transaction collection system (payment network server) that may receive payment data from a distributed network in communication with a plurality of merchants to receive payment data from the plurality of merchants including the merchant 160. Using the payment data, the funds from the deposit may be provided to the institution 102 (bank server) for deposit into the deposit account 180; see also col.3 ln30-43, the card processor 170 may verify that the card data is valid and initiate a transaction with the institution 102 to deposit the funds into the deposit account 180 that is tied to the card number of the deposit card 190; see pg.7 ln24-34, at 260, if the card information is valid, the card information, funds, and/or payment data may be provided to the institution 102, e.g., by the payment processor 170; see pg.7 ln43-47, method 300 that may be used to deposit cash into a deposit account. At 310, a deposit card, such as the deposit card 190, may be issued by an institution 102 to a user 185 who has a deposit account 180 at the institution 102.) 

Brennan in view of Davis do not explicitly disclose, but TANBA teaches:
receiving at the point of sale device an acknowledgement of the amount of deposit in the bank account; and displaying to the customer on a display associated with the point of sale device a confirmation of the amount deposited into the bank account following receipt of the acknowledgment  ([0102], as illustrated in FIG. 22, the delegation information management unit 12 distributes, to the terminal device 42 operated by the user B, a deposit completion notification screen 326 which notifies that the deposit processing has been completed. Accordingly, the deposit completion notification screen 326 is displayed on the display unit 102 of the terminal device 42 operated by the user B.)


obtaining at the point of sale device a cash deposit processing fee assessed by the bank that issued the bank-issued debit card for permitting the customer to make a cash deposit, via the point of sale device switched from the retail item purchase and checkout mode to the cash deposit mode, into the bank account associated with the bank-issued debit card ([0042], Fees may be deducted from the deposited funds in either the foreign or native currency denominations. The fees may also be calculated as part of the exchange rate. The financial institution associated with the transaction machine may charge a fee. The financial institution associated with the consumer's account may also charge a fee. Furthermore, the network used to transfer the money may also deduct fees from the transaction amount; [0009], The first and second transaction machines may also be located at a point of sale location, for example, a hotel, a merchant site, a supermarket, convenience store, etc. In some embodiments, the second transaction machine may actually be a payment terminal, point of sale device, ATM, or electronic cash register with the ability, for example, to receive a transaction identifier and dispense cash and or settle a purchase..);
displaying to the customer on a display associated with the point of sale device an amount indicating the cash deposit processing fee assessed by the bank; permitting the customer to enter, via the point of sale device, a payment covering the cash deposit processing fee assessed by the bank ([0043], the ATM may present to the consumer the foreign currency amount, the exchange rate, fees, and the native currency amount. The consumer may then chose whether or not to continue with the transaction based on the information presented through the user interface. If the consumer chooses to continue, the native funds are deposited into the account associated with the transaction card at block 535.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brennan with the teaching of TANBA /Davis/ Fish as they 

With respect to claims 2, 8 & 14
The combination of Brennan, Davis, TANBA, and Fish teaches the limitations of claim 1, 7 & 13 respectively.  Brennan further teaches: the card number is received at the point of sale device when the bank-issued debit card is swiped or scanned at the point of sale device, see at least col.12 line 12, merchant device 120 may request that user 112 swipes a debit card associated with the financial service account to which funds are to be deposited.

With respect to claims 3, 9 & 15
The combination of Brennan, Davis, TANBA, and Fish teaches the limitations of claim 1, 7 & 13 respectively.   Brennan further teaches: a fraud check is performed by the gateway vendor server based at least in part on information provided by a user at the point of sale device, see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.

With respect to claims 4, 10 & 16
.  Brennan further teaches: a fraud check is performed by the payment network based at least in part on information provided by a user at the point of sale device, see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.

With respect to claims 5, 11 & 17
The combination of Brennan, Davis, TANBA, and Fish teaches the limitations of claim 1, 7 & 13 respectively.  Brennan further teaches: a fraud check is performed by the bank server based at least in part on information provided by a user at the point of sale device, see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.

With respect to claims 6, 12, and 18
The combination of Brennan, Davis, TANBA, and Fish teaches the limitations of claim 1, 7 & 13 respectively.  Brennan further teaches: comparing the at least one digit of the card number to a plurality of stored card numbers in a point of sale database associated with the point of sale device to determine whether the card number exists in the point of sale device database; in response to determining a match between the at least one digit of the card number and a stored card number of the plurality of stored card numbers, retrieving data indicative of a gateway vendor corresponding to the card number from the point of sale device database; and routing the card number and the data indicative of the amount of cash to a gateway vendor server associated with the retrieved gateway vendor; wherein the routing is defined based on at least one digit of the card number, see at least col.13 line 24 & col.12 line 27, financial service provider device may determine the customer and financial service account to which funds are to be deposited, such as by searching a customer profile database to match received identifiers (e.g., account number). Further, merchant device 120 may determine authorization through information received from user 112 and/or user 122. For example, merchant device 120 may execute software instructions to process information from a debit card swiped by user 112 to determine if the deposit transaction is authorized (e.g., deposit information received from client device 110 matches information obtained from the debit card.)

With respect to claim 20
The combination of Brennan, Davis, TANBA, and Fish teaches the limitations of claim 13.  Brennan further teaches: the debit card is an existing debit card of a customer, see at least col.12 line 12, merchant device 120 may request that user 112 swipes a debit card associated with the financial service account to which funds are to be deposited.


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                                                        	2/20/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685